DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Applicants’ response filed 6/1/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 15 and 17 are pending. Applicants are requested to cancel withdrawn claims 9-14 and 16 in subsequent communication. Claim 16 depends from withdrawn claim 9. Therefore claim 16 should also be withdrawn.  
Specification and drawings are accepted. 
IDS has been considered. PTO-1449 is attached. 
Application is pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hakenberg et al. USPAP 20020004838A1 (herein: Hakenberg). 

    PNG
    media_image1.png
    400
    718
    media_image1.png
    Greyscale

	As per claim 1, Hakenberg substantially teaches (i.e., abstract and Figure 2-above) a method for providing loss recovery for transmission of a data stream in a packet-based network comprising: transmitting data packets associated with said data stream (i.e., Figures 2 and 4, transmitter/server 110; steps S410, S420 and paragraph 0040-0041); and upon receiving a retransmission request of missing data (i.e., Figure 4, S420 and paragraph 0045); retransmitting 
	As per claim 2, Hakenberg substantially teaches, in view of above rejections, wherein said selective retransmission is based on a priority ranking of data types to be retransmitted (i.e., Figure 6, step 1—priority decision and paragraph 0053). 
	 As per claim 3, Hakenberg substantially teaches, in view of above rejections, wherein said selective retransmission comprises at least one of performing retransmission if it is determined that missing data will be received within a predetermined time period, and performing retransmission with a rate control (i.e., Figure 4 and paragraphs 0046-0048).
	As per claim 4, Hakenberg substantially teaches, in view of above rejections, further comprising monitoring characteristics of the network comprising at least one of quality of service, QoS, transmission capacity or delay of the network, and wherein said selective 
	As per claim 5, Hakenberg substantially teaches, in view of above rejections, wherein said transmitting of data packets comprises: dividing each data packet of said data stream into a preselected number of fragments; generating macro-packets in which said fragments of said data packet are distributed; and transmitting said macro-packets (i.e., Figures 2-3 and paragraphs 0041-0043).  
	As per claim 6, Hakenberg substantially teaches, in view of above rejections, wherein said missing data corresponds to at least one missing fragment, and wherein said retransmitting of said missing data comprises: distributing said missing fragments into currently generated macro-packets, and retransmitting said missing fragments (i.e., Figure 3 and paragraph 0044).  
As per claim 7, Hakenberg substantially teaches, in view of above rejections, wherein said generated macro-packets comprise fragments from multiple data packets (i.e., Figure 3 and paragraph 0044).  
As per claim 8, Hakenberg substantially teaches, in view of above rejections, further comprising adding FEC fragments for said missing data (i.e., Figure 2, video server; The Examiner would like to point out that the concept of encoding the missing data for retransmission is a concept that is well-known in the art and would have been obvious for data recovery).  
As per claim 15, Hakenberg substantially teaches, in view of above rejections, wherein said data types comprise at least one of audio data, complete video image data, and delta changes of images data (i.e., Figure 2 and paragraph 0040).  
.




















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112